                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            EDCR 17-128-GW                        JS-3

 Defendant           TOYA DAHL HOEFT                                         Social Security No. 3         9   2   9
 akas:   Toya Hoeft aka Toya Dahl Calderon                                   (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         01   24    2019

  COUNSEL                                                              Jelani J. Lindsey, DFPD
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 U.S.C. § 344: BANK FRAUD; and 18 U.S.C. § 1028A(a)(1): AGGRAVATED IDENTITY THEFT as charged in the
          Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: TWENTY FOUR (24) MONTHS, AND ONE (1) DAY.


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Defendant shall pay restitution in the total amount of $10,211.81 to victims as set forth in a separate victim list prepared by the
probation office which this Court adopts and which reflects the Court's determination of the amount of restitution due to each victim.
The victim list, which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential to protect the privacy
interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25.00 per quarter, and pursuant to the Bureau
of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release from custody,
nominal monthly payments of at least 10 percent of defendant's gross monthly income but not less than $50.00, whichever is greater,
shall be made during the period of supervised release and shall begin 30 days after the commencement of supervision. Nominal
restitution payments are ordered as the Court finds that the defendant's economic circumstances do not allow for either immediate or
future payment of the amount ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another priority order
or percentage payment is specified in the judgment.

The defendant shall be held jointly and severally liable with co-participant, Carlo Clay Vitte (Docket No. 17CR-00128-2) for the
amount of restitution ordered in this judgment. The victims' recovery is limited to the amount of their loss and the defendant's liability
for restitution ceases if and when the victims receive full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability
to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 01-05.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.       1. TOYA DAHL HOEFT                                             Docket No.:    EDCR 17-128-GW

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that she is unable to pay
and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Toya Dahl Hoeft, is hereby
committed on Counts 2 and 5 of the Indictment to the custody of the Bureau of Prisons for a term of 24 months and one (1) day. This
term consists of one (1) day on Count 2 of the Indictment, and 24 months on Count 5 to be served consecutively to the term imposed
on Count 2.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years. This term consists of 3
years on Count 2 and 1 year on Count 5 of the Indictment, all such terms to run concurrently under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation Office, General
                     Order 01-05, and General Order 05-02, with the exception of Standard Conditions 5, 6, and 14 of General
                     Order 05-02.

         2.          As directed by the probation officer, the defendant shall notify specific persons and organizations of
                     specific risks and shall permit the probation officer to confirm the defendant’s compliance with such
                     requirement and to make such notifications.

         3.          he defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          During the period of community supervision, the defendant shall pay the special assessment and
                     restitution in accordance with this judgment's orders pertaining to such payment.

         5.          The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
                     financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
                     inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
                     financial obligation.

         6.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
                     to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter,
                     not to exceed eight tests per month, as directed by the Probation Officer.

         7.          The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                     includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant
                     shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
                     period of supervision.

         8.          The defendant shall participate in mental health treatment, which may include evaluation and counseling,
                     until discharged from the treatment by the treatment provider, with the approval of the Probation Officer.

         9.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                     treatment to the aftercare contractors during the period of community supervision. The defendant shall
                     provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
                     ability to pay, no payment shall be required.

         10.         The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
                     passport or any other form of identification in any name, other than the defendant's true legal name, nor
                     shall the defendant use, any name other than her true legal name without the prior written approval of
                     the Probation Officer.

         11.         The defendant shall submit her person, property, house, residence, vehicle, papers, computers [as defined
                     in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or
                     media, office, or other areas under the defendant’s control, to a search conducted by a United States
CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 2 of 4
 USA vs.     1. TOYA DAHL HOEFT                                                Docket No.:       EDCR 17-128-GW

                     Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for
                     revocation. The defendant shall warn any other occupants that the premises may be subject to searches
                     pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time
                     and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                     supervision and that the areas to be searched contain evidence of this violation.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to facilitate
the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by the treatment
provider is prohibited without the consent of the sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health evaluations or
reports, to the treatment provider. The treatment provider may provide information (excluding the Presentence report), to State or local
social service agencies (such as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.

The Court advises defendant of her rights to an appeal. The Court recommends, but does not order, that defendant (1) serve her term
at the Santa Ana Jail, or (2) at a federal facility nearest Phoenix, Arizona.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 28, 2019
            Date                                                    GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                    Clerk, U.S. District Court



            January 28, 2019                                  By    /s/ Javier Gonzalez
            Filed Date                                              Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 3 of 4
 USA vs.         1. TOYA DAHL HOEFT                                                                                     Docket No.:              EDCR 17-128-GW

 1.    The defendant must not commit another federal, state, or local crime;                                      9.    The defendant must not knowingly associate with any persons engaged in criminal activity and must not
 2.    he defendant must report to the probation office in the federal judicial district of residence within 72         knowingly associate with any person convicted of a felony unless granted permission to do so by the
       hours of imposition of a sentence of probation or release from imprisonment, unless otherwise                    probation officer. This condition will not apply to intimate family members, unless the court has completed
       directed by the probation officer;                                                                               an individualized review and has determined that the restriction is necessary for protection of the community
 3.    The defendant must report to the probation office as instructed by the court or probation officer;               or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without first receiving the permission        10.   The defendant must refrain from excessive use of alcohol and must not purchase, possess, use, distribute, or
       of the court or probation officer;                                                                               administer any narcotic or other controlled substance, or any paraphernalia related to such substances, except
 5.    The defendant must answer truthfully the inquiries of the probation officer, unless legitimately                 as prescribed by a physician;
       asserting his or her Fifth Amendment right against self-incrimination as to new criminal conduct;          11.   The defendant must notify the probation officer within 72 hours of being arrested or questioned by a law
 6.    The defendant must reside at a location approved by the probation officer and must notify the                    enforcement officer;
       probation officer at least 10 days before any anticipated change or within 72 hours of an unanticipated    12.   For felony cases, the defendant must not possess a firearm, ammunition, destructive device, or any other
       change in residence or persons living in defendant’s residence;                                                  dangerous weapon;
 7.    The defendant must permit the probation officer to contact him or her at any time at home or               13.   The defendant must not act or enter into any agreement with a law enforcement agency to act as an informant
       elsewhere and must permit confiscation of any contraband prohibited by law or the terms of                       or source without the permission of the court;
       supervision and observed in plain view by the probation officer;                                           14.   As directed by the probation officer, the defendant must notify specific persons and organizations of specific
 8.    The defendant must work at a lawful occupation unless excused by the probation officer for schooling,            risks posed by the defendant to those persons and organizations and must permit the probation officer to
       training, or other acceptable reasons and must notify the probation officer at least ten days before any         confirm the defendant’s compliance with such requirement and to make such notifications;
       change in employment or within 72 hours of an unanticipated change;                                        15.   The defendant must follow the instructions of the probation officer to implement the orders of the court,
                                                                                                                        afford adequate deterrence from criminal conduct, protect the public from further crimes of the defendant;
                                                                                                                        and provide the defendant with needed educational or vocational training, medical care, or other correctional
                                                                                                                        treatment in the most effective manner.




                 The defendant must also comply with the following special conditions (set forth below).


                                            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

             The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid in full before the
 fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest
 and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24, 1996.

            If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as directed by the United States
 Attorney’s Office. 18 U.S.C. § 3613.

              The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence address until all fines,
 restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s economic circumstances
 that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or the
 victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3)
 and for probation 18 U.S.C. § 3563(a)(7).

             Payments will be applied in the following order:

                            1. Special assessments under 18 U.S.C. § 3013;
                            2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                         States is paid):
                                        Non-federal victims (individual and corporate),
                                        Providers of compensation to non-federal victims,
                                        The United States as victim;
                            3. Fine;
                            4. Community restitution, under 18 U.S.C. § 3663(c); and
                            5. Other penalties and costs.

                                    CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

            As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report inquiries; (2) federal and state
 income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of
 the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must be deposited into this
 account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts, must be disclosed to the Probation Officer
 upon request.

             The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the Probation Officer until
 all financial obligations imposed by the Court have been satisfied in full.

                                                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                                                                     Page 4 of 4
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
